—Appeal from an order of the Family Court of Albany County (Tobin, J.), entered July 14, 1998, which granted petitioner’s amended application, in a proceeding pursuant to Family Court Act article 10, to adjudicate the subject children to be neglected.
Following fact-finding and dispositional hearings, Family Court found that respondent neglected his girlfriend’s children. On appeal, respondent’s counsel seeks to be relieved of his assignment as counsel for respondent on the ground that no non-frivolous issues can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we disagree. Inasmuch as the record reveals possible nonfrivolous issues, including questions related to respondent’s absence from part of the *516dispositional hearing, respondent’s counsel is relieved of his assignment and new counsel will be assigned to address any issues the record may disclose.
Cardona, P. J., Crew III, Yesawich Jr., Carpinello and Mugglin,'JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.